Citation Nr: 0106621	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  97-22 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii



THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 RO decision which 
granted service connection for PTSD with a 30 percent 
evaluation.  In a July 1997 RO decision, the rating was 
increased to 50 percent disabling.  A personal hearing was 
held before a member of the Board at the RO (i.e. a Travel 
Board hearing) in July 1998.  The Board remanded the case in 
January 1999 for further development, and the case was 
returned to the Board in January 2001.  In a December 1999 
decision, the rating for PTSD was increased to 70 percent 
disabling.  In a June 2000 decision, the RO granted the 
veteran's claim for a total disability rating based on 
individual unemployability.  However, the veteran has not 
indicated he is satisfied with the 70 percent rating for 
PTSD, and thus the claim for an increased rating is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The veteran's PTSD is manifested by a demonstrable inability 
to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1969 to 
November 1971, including service in Vietnam as a field 
medical service technician.  Service medical records are 
negative for a psychiatric condition.  

The veteran underwent a VA PTSD evaluation which was 
completed in July 1996.  It was recommended that the veteran 
receive services to address PTSD symptoms and depression.  

In a November 1996 decision, the RO granted service 
connection for PTSD with a 30 percent evaluation.  

A VA PTSD evaluation which concluded in December 1996 
revealed that the veteran described symptoms common to PTSD 
including intrusive, avoidant and hyperarousal symptoms.  He 
also suffered from associated symptoms of depression.  Test 
results were all consistent with a diagnosis of moderate to 
severe PTSD.  

In a December 1996 VA medical statement, it was noted that 
the veteran had been evaluated and treated for PTSD and 
depression since November 1996.  The doctor related that the 
veteran suffered from increasingly severe symptomatology.  

On VA examination in April 1997, it was noted that the 
veteran was currently living in a homeless shelter.  PTSD 
symptoms such as recurrent distressing dreams of traumatic 
events; avoidance of thoughts and feelings associated with 
the trauma; marked diminished interest in significant 
activities; sleep difficulties, and difficulty with 
concentration.  Mental status examination revealed that the 
veteran was disheveled in appearance and looked dejected, 
sad, and defeated.  No evidence of schizophrenic-like 
hallucinations, auditory or visual was shown.  His thinking 
was profoundly preoccupied with depressive and post-traumatic 
themes.  No evidence of formal thought disorder or obsessive 
ruminations was shown.  Mild psychomotor retardation was 
demonstrated.  The diagnoses were PTSD, chronic, severe, and 
major depression, moderately severe, secondary to PTSD.  His 
Global Assessment of Functioning (GAF) score was 31-40, 
indicating major impairment in several areas such as work and 
interpersonal relationships.  The examiner noted that his 
symptomatology appeared to have significantly increased since 
July 1996.  

In a July 1997 decision, the RO increased the evaluation for 
the veteran's service-connected PTSD to 50 percent disabling.  

During the July 1998 Travel Board hearing, the veteran 
testified that his PTSD symptoms included sleep disturbances, 
three to four times per week.  He said that he last worked in 
1993 but left due to budget cuts.  He stated that he often 
had conflicts with his co-workers.  The veteran related that 
he received regular treatment, including several prescribed 
medications for PTSD symptoms.  

In a December 1998 VA case treatment summary, it was noted 
that the veteran continued to experience strong intrusive, 
avoidant, and hyperarousal symptoms secondary to traumatic 
experiences in Vietnam.  It was noted that PTSD symptoms 
significantly interfered with his social, occupational, and 
familial functioning.  The examiner indicated that the 
veteran had guilt and shame regarding traumatic Vietnam 
experiences and often retreated into periods of isolation.  
It was noted that there were periods over the last 28 years 
when the veteran self-medicated with alcohol and marijuana in 
an attempt to mediate intrusive thoughts and imagery.  The 
examiner related that his PTSD symptomatology remained in the 
high moderate to severe range.  It was noted that his present 
condition and the high doses of medication contraindicated 
employment seeking efforts.  

VA medical records dated from July 1991 to January 1999 show 
that the veteran regularly attended individual and group 
therapy to address his PTSD symptoms.  

Records from the Social Security Administration (SSA) 
demonstrate that the veteran was awarded disability benefits 
in February 1999, after it was determined that he became 
disabled in May 1996.  It was determined that the primary 
diagnosis was PTSD and the secondary diagnosis was major 
depression.  

VA medical records dated from September 1997 to March 1999 
show that the veteran was seen for psychiatric treatment of 
his service-connected PTSD.  Other records show treatment for 
unrelated conditions.  

On VA examination in April 1999, it was noted that there were 
significant changes in the veteran's psychiatric, social, and 
vocational status from April 1997 to April 1999.  The 
veteran's PTSD symptoms included nightmares about traumatic 
events; daily recurrent and distressing recollections of the 
trauma; psychological and physiological reactivity to the 
trauma; avoiding thoughts and feelings related to the trauma; 
avoiding activities related to the traumatic events; 
diminished interest in participating in significant 
activities; feelings of detachment and estrangement from 
others; difficulty falling and staying asleep; problems with 
anger; difficulty concentrating; hypervigilance, and 
exaggerated startle response.  The examiner noted that the 
veteran received outpatient mental health treatment for PTSD 
and major depressive episode secondary to PTSD.  It was noted 
that the veteran had a history of alcohol and marijuana 
abuse.  The veteran related that he had not sought employment 
since his last job in 1993 because he did not feel able to 
maintain gainful employment due to symptoms of PTSD and 
depression.  The examiner noted that the veteran's symptoms 
were consistent with PTSD, major depressive episode secondary 
to PTSD, and cannabis dependency.  The examiner indicated 
that some symptoms related to cannabis dependency were 
similar to and overlapped with symptoms related to PTSD and 
depression.  Collectively, his disorders severely affected 
social and vocational aspects of his life.  A GAF of 40 
reflected his current level of functioning.  

VA medical records dated March 1999 to August 1999 show 
continued group and individual therapy for the veteran's 
chronic PTSD and depression.  A May 1999 record noted that a 
higher level of training was required to assist and treat the 
veteran.  It was recommended that his case be handled by a 
medical doctor.  A July 1999 record reflects that the veteran 
indicated that his counselors could no longer meet his 
counseling needs.  Diagnoses of chronic PTSD and borderline 
personality were noted.  

VA psychiatry records dated from March 1999 to October 1999 
show that the veteran received continued medication and 
supportive psychotherapy for PTSD symptoms.  The diagnostic 
assessments included PTSD and major depression.  

VA medical records dated from November 1999 to February 2000 
mainly refer to the veteran's group therapy, including stress 
management and individual therapy for PTSD symptoms.  A 
January 2000 record shows that during an individual therapy 
visit, the veteran appeared less depressed and increasingly 
involved with his treatment.  The diagnostic assessment was 
PTSD with marked depressive features.  The examiner noted 
that the veteran's condition was improving over time with 
increased treatment and increased financial resources.  

An April 2000 medical statement reflects that the veteran 
suffered from PTSD and depression.  The doctor indicated that 
the veteran showed a picture of chronic, continuous 
disability due to his psychiatric disorder.  The doctor 
opined that the veteran was not a candidate for competitive 
employment now or in the future.  



II.  Analysis

The veteran claims that an evaluation in excess of 70 percent 
is warranted for his service-connected PTSD.  The RO has 
properly developed the evidence and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised, effective November 7, 1996.  As the veteran's claim 
for a higher rating for PTSD was pending when the regulations 
changed, either the prior or current rating criteria may 
apply, whichever are most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  

The veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (effective prior to November 7, 1996).  
This code provides that a 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, for a 100 percent rating were each independent 
bases for granting a 100 percent rating).  

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411 
(2000).  The new rating criteria provide that a 70 percent 
rating is assigned when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Recent VA examinations, including the April 1999 examination, 
have shown that the veteran is unable to work and is socially 
isolated and has difficulty establishing and maintaining 
relationships.  The GAF score was 40 on the 1999 VA 
examination, which is consistent with inability to keep a job 
due to psychiatric symptoms.  An April 2000 medical statement 
indicates that the veteran showed a picture of chronic 
continuous disability due to his psychiatric disorder and was 
not a candidate for competitive employment now or in the 
future.  

In June 2000, the RO granted a total compensation rating 
based on individual unemployability.  The veteran's only 
service-connected disability is PTSD and the RO essentially 
conceded his PTSD prevents employment.  

After review of all the evidence, it is the judgment of the 
Board that the veteran's PTSD renders him unable to obtain or 
retain employment, and such supports a 100 percent schedular 
rating under the old criteria.  38 C.F.R. §  4.16(c), 
§ 4.132, Code 9411 (1996).  The benefit-of-the-doubt rule has 
been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(a).  








ORDER

A schedular rating of 100 percent for PTSD is granted.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

